Citation Nr: 0420161	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-21 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability.  

2.  Entitlement to service connection for a left leg 
disability.  

3.  Entitlement to service connection for a kidney condition.  

4.  Entitlement to service connection for a liver condition.  

5.  Entitlement to service connection for cold injuries.  

6.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder (PTSD). 

7.  Entitlement to service connection for left knee and hip 
disabilities. 

8.  Entitlement to service connection for malaria.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from May 1951 
to March 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In an April 2001 statement, the veteran reported that 
believed he has a psychiatric disability due to his 
experiences in the Korean War.  He did not elaborate on the 
inservice experiences to which he referred.  The Board 
construes this statement to be a claim for service connection 
for post-traumatic stress disorder.  The matter is referred 
to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In October 1978, the RO denied service connection for a 
left leg disability.  The veteran disagreed with that 
decision and a statement of the case was issued. 

3.  In October 1978, the RO confirmed and continued the 
denial, and so informed the veteran that same month.  The 
veteran did not appeal the decision, and it became final.  

4.  The evidence received since the October 1978 decision 
includes evidence that is relevant and probative and is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.  

5.  The veteran was not treated in service for a left leg 
disability and his current complaints are not related to 
service.  

6.  The veteran was not treated in service for a kidney 
disability and his current complaints are not related to 
service.  

7.  The veteran was not treated in service for a liver 
disability and his current complaints are not related to 
service.  

8.  The veteran was not treated in service for cold injuries 
and a current disability has not been identified.  

9.  The veteran was not treated in service for a psychiatric 
disability or within the first post service year.  His 
current complaints are not shown to be service-related.    

10.  The veteran was not treated in service for a left knee 
or a left hip leg disability and his current complaints are 
not related to service.  

11.  The veteran was not treated in service for malaria and 
no current residuals have been shown.   




CONCLUSIONS OF LAW

1.  The October 1978 rating decision that denied service 
connection for a left leg disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).  

2.  Evidence submitted since the October 1978 rating decision 
which denied service connection for a left leg disability is 
new and material, and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

4.  A kidney disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

5.  A liver disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

6.  Cold injuries were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).

7.  A psychiatric disability was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred during service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A. 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003). 

8.  A left knee and left hip disabilities were not incurred 
in or aggravated by service, nor may arthritis be presumed to 
have been incurred during service. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2003).  

9.  Malaria was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decisions, in the subsequent 
statement of the case, and the supplemental statement of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  In this regard, in February 2001, 
and in May 2001, the RO contacted the veteran and notified 
him of the evidence needed to establish entitlement to the 
benefit sought, and what the RO would obtain, as well as what 
evidence was needed from the veteran and what he could do to 
help with his claim.  No further assistance in this regard 
appears to be warranted.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The Board finds, therefore, that such 
documents are essentially in compliance with VA's revised 
notice requirements.  The Board finds that VA does not have 
any further outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's available service medical records, and records of 
treatment following service.  The veteran has been examined 
by VA related to one of the issues on appeal.  Examination 
regarding other issues is not necessary since absent a 
showing of inservice treatment, a current examination would 
have no basis to relate any current findings to service.  The 
Board is not aware of any additional relevant evidence, which 
is available in connection with the issues on appeal, and 
concludes that all reasonable efforts have been made by VA to 
obtain evidence necessary to substantiate the appellant's 
claims.  Accordingly, the Board concludes that remanding the 
claims for additional development under the new statute and 
regulations is not necessary, and reviewing the claims 
without remanding is not prejudicial to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As to the issue regarding new and material evidence, the 
Board notes that this decision reopens the underlying claim. 
To that extent, the decision is favorable, and to that extent 
alone, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim on this 
issue is not needed.  

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended, 38 C.F.R. § 
3.156(a) (2003); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.  

New and Material Evidence

Although the RO determined that new and material evidence had 
been submitted to reopen the claim of entitlement to service 
connection, the Board, in the first instance, must rule on 
the matter of reopening a claim.  The Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened.  Jackson v. Principi, 265 
F.3d 1366 at 1369 (Fed. Cir. 2001).  Thus, it must first be 
determined whether the veteran has submitted new and material 
since the most recent adverse final decision.  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In October 1977, the RO denied entitlement to service 
connection for a left leg injury.  The veteran was informed 
of this decision in November 1977.  He disagreed with the 
decision in June 1978, and a statement of the case was issued 
in August 1978.  In October 1978, the RO confirmed and 
continued the denial and the veteran was informed of this 
decision that same month.  He did not appeal the decision and 
it became final.  The veteran has attempted to reopen his 
claim, and this appeal ensued.  

Evidence considered by the RO in 1977 consisted of a 
statement submitted by a co-worker of the veteran in which he 
states that he has observed the veteran limping when standing 
for any length of time.  He also indicated that he observed a 
sore on the veteran's leg.  Another co-worker also submitted 
a statement in which he reported that the veteran had pain in 
the left leg and had trouble standing.  The RO also 
considered a letter from the veteran's wife in which she 
reported that the veteran had an injury in Korea in 1952 and 
that he has had problems with his leg since that time.  In 
addition, the RO considered an October 1978 letter from a 
private examiner who reported treating the veteran since 
1965, and that the veteran had dermatitis of the left shin, 
which the veteran related had been there since 1952.  The RO 
denied the veteran's claim, finding that there was no 
evidence of service treatment or continuity since service.  

Evidence submitted since the last final RO decision consists 
of service morning reports and the veteran's service 
separation examination report.  Also submitted were private 
medical records and a report of a VA examination in May 2003 
in which the examiner offered an opinion regarding the 
veteran's left leg complaints.  There is also an August 2003 
VA medical opinion regarding the etiology of the veteran's 
left leg complaints. 

In interpreting 38 C.F.R. § 3.156(a), The United States Court 
of Appeals for Veterans Claims (the Court) has stated that it 
was not clear to what extent this regulation "addresses the 
final ratings decision rather than emphasizes the importance 
of ensuring that the evidentiary record is complete before a 
ratings decision is made."  The Court has further elaborated 
that, although not every piece of new evidence is material, 
"some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability."  Hodge at 1363.

The Board finds the newly submitted evidence is new and 
material.  The service medical records and the VA examination 
with opinions are so significant that they must be considered 
in order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed.Cir. 1998).  Thus, the Board 
concludes that new and material evidence has been submitted 
in support of the appellant's attempt to reopen his claim.  



Service connection 

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain diseases, including 
arthritis and a psychosis, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  Regulations also provide that service connection may 
be granted for a disability diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Some of the veteran's service medical records are 
unavailable, having been destroyed in a fire at the National 
Personnel Records Center records center in 1973. The Board 
recognizes that there is a heightened obligation to assist 
the appellant in the development of his case, a heightened 
obligation to explain findings and conclusions and to 
consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  

The veteran's available service medical records consist of 
morning reports and his March 1954 service separation 
examination report.  The morning reports do not show 
treatment for malaria, a kidney condition, a liver condition, 
cold injuries, a psychiatric disability, left knee and hip 
disabilities or a left leg disability.  The separation 
examination report shows no complaint, diagnosis or treatment 
for any pertinent disability with the exception of a notation 
of a scar on the left leg.  

In October 1977, letters were received from coworkers of the 
veteran in which it was stated generally that they noticed 
the veteran limping and having pain when standing for long 
periods of time.  It was also indicated that the veteran had 
a sore on his leg which became infected and caused the 
veteran to miss work.  

In a July 1978 letter, the veteran's wife reported that the 
injury that the veteran received in 1952 caused him to lose a 
lot of time at work.  She stated that he has had problems 
with the sore since that time.  

In an October 1978 letter, a private examiner stated that he 
had treated the veteran since 1965.  It was stated that at 
that time, the veteran had chronic dermatitis of the left 
shin.  It was reported that the veteran stated that this had 
been present since an injury to the left leg in Korea in 
1952.  The examiner stated that following that the veteran 
was in the hospital in Korea with liver and kidney infection 
in 1952, and was treated for malaria in Japan in 1953.  It 
was stated that in 1953, the veteran had no significant liver 
or abdominal disease present.  It was noted that he did have 
scarring of the skin with atrophic changes and increased 
pigmentation overlying the left shin.  The examiner stated 
that hip examination was normal and that the knees were 
normal.  The examiner referred to a hospitalization in August 
1977 when the veteran had dermatitis of the left shin.  The 
examiner noted that the veteran had shown some elevation of 
his uric acid probably partially on the basis of 
antihypertensive therapy, and having shown uric acid 
elevations up to 10 during the past 10 years.  

A VA outpatient treatment record dated in July 2001 shows 
that the veteran was seen for alcohol abuse, adjustment 
disorder and features of PTSD.  

Private records show that on examination in June 2000, the 
veteran denied weight loss, fatigue, and gastrointestinal 
symptoms.  He reported having pain in the knees.  No 
pertinent abnormality was noted.  In October and November 
2002, the veteran was treated in a pain clinic for left lower 
extremity pain.  

Private records received in July 2003 show treatment of the 
veteran for various complaints beginning in 1981, when at 
that time he complained of arthritis of the left hip.  He was 
also seen in the 1990's and 2000's for paresthesias and pain 
of the left leg as well as to receive injections in the left 
hip and left knee.  Left knee degenerative arthritis as well 
has left knee and left hip osteoarthritis were diagnosed.  

The veteran was examined by VA in May 2003.  The claims file 
was reviewed.  He complained of left hip, left leg and left 
knee pain.  He reported that while in Korea he was on patrol 
and kicked a door in.  He stated that he got a splinter and 
was seen at first aid, received sutures and returned to duty.  
He reported having problems with the area since that time.  
Examination showed vascular and stasis changes in the left 
lower extremity.  Over the left lower shin there was a 3 cm x 
6 cm area of stasis changes and a scar measuring 4.2 cm.  It 
was noted that the veteran also had vascular and stasis 
changes on the right let that were not as prominent as on the 
left.  The diagnosis was: nontender scar of the left lower 
extremity; bilateral lower extremities with stasis changes 
left greater than right.  The examiner stated that the 
veteran's left lower extremity stasis changes were not caused 
by the laceration that occurred in the military.  It was 
reported that the laceration aggravated his venous stasis 
changes verified by the fact that the venous stasis changes 
were currently worse on his left leg rather than on his right 
leg. 

In August 2003, a VA examiner offered an opinion regarding 
the veteran's left leg complaints.  The examiner stated that 
the claims file had been reviewed.  The examiner referred to 
the findings of the May 2003 VA examination report.  The 
examiner noted that the service medical records showed no 
treatment for any leg injury.  It was noted that the 
veteran's first treatment for a leg injury was 15 years after 
his military service.  It was stated that therefore, it is 
not as likely as not that veteran's current leg scar was due 
to or aggravated by service.  It was further stated that 
since the scar is not due to military service, the veteran's 
current stasis dermatitis is an incidental finding that has 
no bearing on the case.  

Left Leg Disability

While the veteran contends that he injured his left leg in 
service when he kicked in a door while on patrol in Korea, 
the available service medical records show no complaint 
diagnosis or treatment for a left leg disability.  The first 
indication of treatment for any left leg problem is noted in 
the record to be in 1965 for dermatitis of the left shin.  In 
addition, although a left leg scar was noted at separation, a 
VA examiner has opined after examining the veteran and 
reviewing the claims file, that the veteran's left leg scar 
is not related to service and that the finding of stasis 
dermatitis was incidental and not related to the issue at 
hand.  

The record does not show that the veteran has the medical 
expertise that would render competent his statements as to 
the relationship between his military service and any current 
disability.  His opinion as well as the lay statements of his 
coworkers and his wife alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the claimed left leg 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent a showing of inservice treatment and a link between 
any current disability and service, the claim must be denied.  

A Kidney Condition

While the veteran contends that he has a kidney disability 
which was treated during service in November 1952, the 
available service medical records show no complaint diagnosis 
or treatment for a kidney disability.  The first indication 
of treatment for urinary problem is noted in the record to be 
in 1977 when the veteran was reported to have elevation of 
uric acid.  This was opined to be due to his antihypertensive 
therapy.  

The record does not show that the veteran has the medical 
expertise that would render competent his statements as to 
the relationship between his military service and any current 
disability.  His opinion cannot meet the burden imposed by 38 
C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the claimed disability.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent a 
showing of inservice treatment and a link between any current 
disability and service, the claim must be denied.  



A Liver Condition

While the veteran contends that he has a liver condition 
related to service, the available service medical records 
show no complaint diagnosis or treatment for a liver 
disability.  Neither is there a current diagnosis of a liver 
disability.  The record does not show that the veteran has 
the medical expertise that would render competent his 
statements as to the relationship between his military 
service and any current disability.  His opinion alone cannot 
meet the burden imposed by 38 C.F.R. § 3.303 with respect to 
the relationship between events incurred during service and 
the claimed disability.  See Moray v. Brown, 2 Vet. App. 211, 
214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a showing of inservice treatment and a link 
between any current disability and service, the claim must be 
denied.  

Cold Injuries

The veteran contends that he served in Korea for two winters 
and that he spent many hours outdoors in the cold.  He stated 
that he believed that he had frostbite injuries to his feet, 
but that he has not had any treatment during or after 
service.  

Neither the service medical records nor the current medical 
records show a diagnosis or treatment for cold injuries.  The 
record does not show that the veteran has the medical 
expertise that would render competent his statements as to 
the relationship between his military service and any current 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the claimed cold injuries.  
See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent a 
showing of inservice treatment and a link between any current 
disability and service, the claim must be denied.  



A Psychiatric Disorder, other than PTSD  

While the veteran contends that has a psychiatric disability 
incurred in service. the available service medical records 
show no complaint diagnosis or treatment for a psychiatric 
disability.  The separation examination report shows no 
psychiatric abnormality.  The first indication of treatment 
for any psychiatric disability occurs in July 2001, many 
years after service.  There is nothing in the file to relate 
his adjustment disorder to service.   

The record does not show that the veteran has the medical 
expertise that would render competent his statements as to 
the relationship between his military service and any current 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the any psychiatric 
disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent a showing of inservice treatment and a link between 
any current disability and service, the claim must be denied.  

Left Knee and Left Hip Disabilities

The veteran contends that he has left knee and left hip 
disabilities due to the injury to this left shin.  The 
available service medical records show no complaint diagnosis 
or treatment for a left knee or a left hip disability.  The 
first indication of treatment for any left knee and left hip 
disabilities occurs in the 1990's (knee) and the 1980's (hip) 
when arthritis of the left knee and left hip were diagnosed 
by a private examiner.  

The record does not show that the veteran has the medical 
expertise that would render competent his statements as to 
the relationship between his military service and any current 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and the left knee and left hip 
disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Absent a showing of inservice treatment or treatment 
within the first post service year, and a link between any 
current disability and service, the claim must be denied.  
The veteran has stated that his left knee and left hip 
disabilities are related to his left leg disability.  Since 
the veteran's left leg complaints are not service connected, 
a claim for secondary service connection for these 
disabilities is not for consideration.  See 38 C.F.R. § 3.310 
(2003).  

Malaria

While the veteran contends that has malaria which was 
incurred in service while he was stationed in Japan, the 
available service medical records show no complaint diagnosis 
or treatment for malaria.  The separation examination report 
shows no pertinent abnormality.  Neither do the current 
medical records show treatment for any residuals of malaria.   

The record does not show that the veteran has the medical 
expertise that would render competent his statements as to 
the relationship between his military service and any current 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 3.303 with respect to the relationship between 
events incurred during service and residuals of malaria.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Absent a 
showing of inservice treatment and a link between any current 
disability and service, the claim must be denied.  

As noted above, the Board is aware of the heightened duty to 
be given the veteran since his service medical records are 
incomplete.  In this regard, the Board notes that the RO made 
several attempts to locate the missing service medical 
records, without success.  In addition, the veteran was 
informed on more than one occasion of alternative ways to 
support his claim including the submission of statements from 
service comrades with personal knowledge of his claimed 
inservice treatment.  The absence of service records showing 
the claimed treatment, the lack of any post service records 
of treatment for many years after service, the lack of any 
notation of problems on the separation examination report, as 
well as the VA examiner's opinion regarding the veteran's 
left leg complaints, convince the Board that service 
connection for the disabilities at issue is not warranted.  


ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for a left leg disability 
is reopened.  

Service connection for a left leg disability is denied.  

Service connection for a kidney condition is denied.  

Service connection for a liver condition is denied.  

Service connection for cold injuries is denied.  

Service connection for a psychiatric disability, other than 
post-traumatic stress disorder (PTSD) is denied. 

Service connection for left knee and hip disabilities is 
denied.  

Service connection for malaria is denied.  




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



